Citation Nr: 1236613	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of fractured ribs.

2.  Entitlement to service connection for lumbar spine osteoarthritis.

3.  Entitlement to service connection for abdominal aortic aneurysm.

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran asserts that a preexisting fractured rib condition was aggravated in service and resulted in current residual disability.  He also asserts that a lumbar spine disability was incurred in service and resulted in current lumbar spine osteoarthritis.  He further asserts that hypertension and abdominal aortic aneurysm were the result of his in-service rib and back conditions, and an undesirable discharge he received as a result of such conditions, which was upgraded to a general discharge in March 1991.

The report of a November 2008 VA examination reflects diagnoses of mild deformity of the left ribcage secondary to rib fractures, severe degenerative arthritis and degenerative disk disease of the lumbosacral spine, and hypertension, well-controlled.  Private treatment records dated in April 2009 reflect surgery for a large abdominal aortic aneurysm.  

A May 1967 private X-ray report dated five days prior to the Veteran's entrance into service reflects a fractured eighth and possibly seventh rib on the left, noted to be the result of the Veteran having been struck with a blunt object.  Also, service personnel records and a March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records reflect that, during his service from July to August 1967, the Veteran went on sick call 16 times for a variety of reasons including back leg, knee, head, and teeth pain, and was hospitalized on two occasions for back pain, diagnosed as an old sprain.  Service personnel records reflect that, in July 1967, the Veteran was hospitalized complaining of a sore back, and presented an old treatment record, dated in July 1966, reflecting an old injury of the lumbar spine. 
 
Social Security Administration (SSA) records contain a June 2007 examination report reflecting that the Veteran had had hypertension since 1986, and that he reported that, when he was 18 years old and working for the post office, he hurt his back and was told he had a herniated disc.  It further reflects that, in 1992, his car was rear-ended and his back symptoms were exacerbated.  There was a diagnosis of degenerative arthritis of the lumbosacral spine.  A November 2004 X-ray report reflects advanced degenerative arthritis of the lumbosacral spine.

The Veteran's private physician, Dr. Gaggos, submitted a letter dated in August 2009 asserting that the physical exercise the Veteran was required to perform in service, including pushups, aggravated the broken ribs he incurred a few days prior to enlistment.  Dr. Gaggos also stated that, because the Veteran was unable to do his military exercises, he was given a less than honorable discharge, and that this was a contributing factor to his hypertension.  However, Dr. Gaggos' letter does not indicate that he reviewed any of the pertinent records in this case, as he misstated the date of the Veteran's rib fracture, and did not provide any bases for his opinions.  He did not describe how the Veteran's ribs were aggravated in service by exercise or what current disability resulted from such aggravation.  Also, he did not provide any medical explanation for how the Veteran's service or undesirable discharge resulted in hypertension years later.

The report of a November 2008 VA examination reflects a diagnosis of mild deformity of the left ribcage secondary to rib fractures, but states that the fracture was healed, even while leaving a deformity, and that it was unlikely that any pain that the Veteran was experiencing at that time was related to his service 40 years before.  However, the examiner did not opine as to whether the Veteran's preexisting rib condition was permanently aggravated in service, and whether any such aggravation resulted in current disability.

Also, the report of a December 2009 VA examination reflects the opinion of the examiner that he could not state whether the Veteran's back condition was related to service without resorting to mere speculation, as with the minimal information available in the personnel record, as well as the previous and subsequent back injuries, he could not state that the Veteran's current back problems were related to service without resorting to mere speculation.  However, it is unclear whether the examiner reviewed the Veteran's SSA records, and the basis of the examiner's opinion is unclear with respect to why, given the information of record, he could not render an opinion without resort to mere speculation, or whether or what additional information might be obtained in order for such an opinion to be rendered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Furthermore, the December 2009 VA examiner opined that the Veteran's aortic aneurism was not related to the Veteran's in-service rib cage fractures, as rib fractures were not related to the development of aortic aneurisms; the examiner did not provide an opinion regarding the etiology of the Veteran's hypertension.  However, the Veteran's contention is that his undesirable discharge was a cause of his aneurysm, and not that his rib injury directly caused his aneurism. 

Under these circumstances, the Veteran should be provided new examinations and opinions addressing the nature of his claimed disabilities, and whether any such disability is related to his period of service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 3.159(c)(4) (2011); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran's service treatment records have not been obtained.  An October 2008 communication from the National Personnel Records Center (NPRC) reflects that the NPRC had previously furnished such records to the Detroit RO in September 2007, and that no other service treatment records were on file.  In November 2008, the RO attempted to obtain such records from the Records Management Center (RMC), and the RMC indicated that it had conducted a search but was unable to locate such records.  In August 2009, the RO made a Formal Finding on the Unavailability of Service Treatment Records, and determined that further attempts to obtain such records were futile and that, based on the facts, the records were not available.  However, given evidence of record, including the service personnel records and March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records reflecting that, during his service from July to August 1967, the Veteran went on sick call 16 times for a variety of reasons and was hospitalized for back pain, the RO should again attempt to obtain such service treatment records prior to scheduling any VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Again attempt to obtain the Veteran's service treatment records.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any residuals of fractured ribs, lumbar spine osteoarthritis, abdominal aortic aneurysm, or hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, the Veteran's Social Security Administration records, and the examination results, the examiner is requested to determine the following:

a)  Whether the Veteran has any current disability due to residuals of fractured ribs, noted on May 1967 X-ray examination.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether the Veteran's fractured rib condition that preexisted service was clearly and unmistakably was not aggravated (i.e. permanently worsened beyond its natural progression) by service, to specifically include any in-service exercise.  

In making this determination, the examiner should specifically consider the Veteran's May 1991 X-ray report, the March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records, and the August 2009 letter from Dr. Gaggos.

b)  Whether any current lumbar spine osteoarthritis is at least as likely as not (i.e. a 50 percent probability or more) related to service.

In making this determination, the examiner should specifically consider the personnel records reflecting treatment and hospitalization for back pain and the Veteran's report of an old injury of the lumbar spine in July 1967, the March 1991 Record of Proceedings of the Air Force Board For Correction of Military Records, and the Veteran's Social Security Administration records reflecting the Veteran's reports in June 2007 of hurting his back when he was 18 years old while working for the post office, and 1992 injury from a car accident. 

c)  Whether the Veteran's abdominal aortic aneurysm and/or hypertension are at least as likely as not (i.e. a 50 percent probability or more) related to service, to include the Veteran's undesirable discharge from service.

In making this determination, the examiner should specifically consider the Veteran's Social Security Administration records, and the August 2009 letter from Dr. Gaggos.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


